Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Although synchronization between cells is commonly known in the prior art, the independent claims include enough details to differentiate them from the prior art.  All the claim elements are separately taught in the prior art and each of prior arts teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Consequently, prior arts Fodor (US-20150156619), Fodor (US-20150341971), Raghothaman (US-20140349694), Gorokhov (US-20100309861) individually and as a whole do not teach the claim limitation above. The combination of references amounts to a piecemeal analysis of the independent claims and do not coherently and holistically anticipate the application as a whole.
Claims 2, 5, 6, 7, 8, 9, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/Primary Examiner, Art Unit 2466